DETAILED ACTION
This is the Final rejection based on the 17/116,134 application filed on 12/09/2020 and which claims as originally filed have been considered in the ensuing action. The Examiner notes that the claims have been amended to overcome claim objections and 35 USC 112(b) rejections, but no further amendments have been submitted. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments have been sufficient to overcome the claim objections and the 35 USC 112(b) rejections. No amendments have been submitted to overcome the prior art of record.
The terminal disclaimer filed 10/16/2022 has been approved on 10/18/2022 to overcome the double patenting rejections. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/802,452, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, the prior-filed application fails to adequately support the limitations of “enabling sleeve rotation around a central axis of the elongate bar by the first sleeve when the first sleeve is secured to the first attachment end” (claim 1), “enabling sleeve rotation around the central axis of 15the elongate bar by the second sleeve when the second sleeve is secured to the second attachment end” (claim 1) and “a smooth registration band” (claim 8). The prior-filed application fails to state that the sleeve is rotatable in any manner and that the registration band is smooth. Accordingly, claims 1-13 are not entitled to the benefit of the prior art application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Light et al (US 10,159,868) in view of How to dissemble and clean your rogue fitness barbell (
 Website: https://www.youtube.com/watch?v=zUFIJQqsoQE) .

Regarding claim 1:
Light et al discloses a unitary elongate bar (32) comprising an elongate length disposed between a first 5attachment end (32a) and a second attachment end (32b), the first attachment end and the second attachment end each shaped to form a cylindrical cross-section extending from a center of the bar (see Figure 4); a first sleeve attachment assembly (20) for securing a first sleeve to the first attachment end (see Figure 1, the sleeve is secured to the first attachment end through handle assembly 100), a second sleeve attachment assembly  (20)for securing a second sleeve to the second attachment end(see Figure 1, the sleeve is secured to the first attachment end through handle assembly 100); and the elongate length forming a hexagonal cross-section along at least a first length (Light et al discloses that the elongated length of the bar can be any shape including elliptical, oval, hexagonal, or the like, and can be a different or similar to the shape of the attachments see column 6 lines 50-54).

    PNG
    media_image1.png
    503
    649
    media_image1.png
    Greyscale

Light et al fails to disclose that the first sleeve attachment assembly  comprising a first inner bushing, a first outer bushing, a first inner clamp, 10and a first outer clamp, enabling sleeve rotation around a central axis of the elongate bar by the first sleeve when the first sleeve is secured to the first attachment end and that the second sleeve attachment assembly for securing a second sleeve to the second attachment end comprising a second inner bushing, a second outer bushing, a second inner clamp, and a second outer clamp, enabling sleeve rotation around the central axis of 15the elongate bar by the second sleeve when the second sleeve is secured to the second attachment end.
How to disassemble and clean your rogue fitness barbell (Barbell reference) discloses the components of a standard rogue fitness barbell sleeve. The Barbell reference further discloses that each sleeve has a first inner bushing (washer), a first outer bushing (washer or half washers), a first inner clamp (first snap ring), 10and a first outer clamp (second snap ring), enabling sleeve rotation around a central axis of the elongate bar by the first sleeve when the first sleeve is secured to the attachment end (see attached reference).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeves of Light et al to be rotational sleeves with bushings and clamps, as disclosed by the Barbell reference, to create a rotating sleeve, which is common in Olympic sized barbells. 

Regarding claim 2:
Light et al disclose that the first attachment end and the second 20attachment end each present substantively similarly shaped circular cross-sections (see Figures 1-2, specifically).

Claims 1-3 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sides (US 9,005,088) in view of How to dissemble and clean your rogue fitness barbell (
 Website: https://www.youtube.com/watch?v=zUFIJQqsoQE).

Regarding claim 1:
Sides discloses an unitary elongate bar (30) comprising an elongate length disposed between a first attachment end (32) 5and a second attachment end 34); and the elongate length forming a hexagonal cross-section along at least a first length (“However, the bar 30 may have any desired cross-sectional shape, particularly towards the center of the bar, that is suitable for being grasped by the hands of a user.  For example, the cross-sectional shape of the bar 30 may be square, rectangular, or multi-sided (e.g. hexagonal, octagonal, etc.) see column 1, lines 51-56).
Sides fails to distinctly disclose that the first attachment end and the second attachment end are each shaped to form a cylindrical cross-section extending from a center of the bar. Sides further fails  to disclose that the first sleeve attachment assembly  comprising a first inner bushing, a first outer bushing, a first inner clamp, 10and a first outer clamp, enabling sleeve rotation around a central axis of the elongate bar by the first sleeve when the first sleeve is secured to the first attachment end and that the second sleeve attachment assembly for securing a second sleeve to the second attachment end comprising a second inner bushing, a second outer bushing, a second inner clamp, and a second outer clamp, enabling sleeve rotation around the central axis of 15the elongate bar by the second sleeve when the second sleeve is secured to the second attachment end.
How to disassemble and clean your rogue fitness barbell (Barbell reference) discloses the components of a standard rogue fitness barbell sleeve. The Barbell reference further discloses that the sleeve for weight attachment is a circular cross section that attaches to a circular portion/attachment end of the elongated bar. The barbell reference also discloses that each sleeve has a first inner bushing (washer), a first outer bushing (washer or half washers), a first inner clamp (first snap ring), 10and a first outer clamp (second snap ring), enabling sleeve rotation around a central axis of the elongate bar by the first sleeve when the first sleeve is secured to the attachment end (see attached reference).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeves of Sides to be rotational sleeves with bushings and clamps having a circular cross area that attaches to circular cross section attachment portions, as disclosed by the Barbell reference, to create a rotating sleeve, which is common in Olympic sized barbells. Sides discloses that using components of Olympic barbells, see column 9 lines 56-60.

Regarding claim 2:
	Sides as modified discloses that the first attachment end and the second 20attachment end each present substantively similarly shaped circular cross-sections (see the rejection of claim 1 above).

Regarding claim 3:
Sides as modified fails to distinctly disclose that the first and second attachment ends conform to a standard weight lifting sleeve specification.
	However, Sides discloses an embodiment using the standard Olympic bar (see columns 9-10, lines 58-67 and 1-5).
	It would have been obvious to a person having ordinary skill in the art before the filing date to modify the barbell of Sides to have the same dimensions as an Olympic barbell, as taught by another embodiment of Sides, as Olympic barbells are a standard size that is widely used.

Regarding claim 7:
Sides as modified fails to distinctly disclose that a total elongate length of the elongate bar conforms to standard weight lifting equipment specification. 
However, Sides discloses an embodiment using the standard Olympic bar (see columns 9-10, lines 58-67 and 1-5).
	It would have been obvious to a person having ordinary skill in the art before the filing date to modify the barbell of Sides to have the same dimensions as an Olympic barbell, as taught by another embodiment of Sides, as Olympic barbells are a standard size that is widely used.

Regarding claim 8:
	Sides as modified discloses that the first length includes a smooth registration band (see Figure 1, Sides discloses a smooth section of the barbell bar, lacking any other structural or functional limitations, this has been considered to be a smooth registration band).

Regarding claim 9:
Sides as modified discloses that at least a portion of the first length is knurled (“In addition, the medial portion of the bar 30 between the weight subassemblies 40 may be provided with an etched or otherwise uneven surface, for example knurled, to provide an enhanced gripping surface for the user.” See columns 5-6, lines 65-67 and 1-2.)

Regarding claim 10:
Sides as modified discloses that the first length comprises the entire elongate length of the bar, and the first length extends from an inner side of the first attachment end to an inner side of the second attachment end (see Figure 1).

Regarding claim 11:
Sides as modified discloses that a second length of the elongate length forming a hexagonal cross-section (the right side of the bar is the first length and the left side of the bar is the second length. Insomuch as Applicant has shown a first and second length, Sides has disclosed the same).

Regarding claim 12:
Sides as modified discloses that the first length and the second length are equidistant from a center point of the elongate bar (the bar is split in two with a right side and a left side. Insomuch as Applicant has shown a first and second length that are equidistance from a center point of the elongated bar, Sides has disclosed the same).

Regarding claim 13:
Sides as modified discloses that the first length comprises only a portion of the elongate bar, and one or more portions of the elongate bar that are not part of the first length do not have a hexagonal cross-section (the overall length of the barbell includes the first and second attachments which are not a hexagonal cross section).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sides (US 9,005,088) in view of How to dissemble and clean your rogue fitness barbell (
 Website: https://www.youtube.com/watch?v=zUFIJQqsoQE)  In further view of in view of Chen (US 9,132,315).
Sides as modified discloses the device as substantially claimed above.

Regarding claim 4:
Sides discloses that “In addition, the medial portion of the bar 30 between the weight subassemblies 40 may be provided with an etched or otherwise uneven surface, for example knurled, to provide an enhanced gripping surface for the user.” See columns 5-6, lines 65-67 and 1-2.
	However, Sides fails to disclose a linear relieved section partially extending along a face of the hexagonal elongated length.
	Chen discloses an exerciser with two grips (20), each grip comprising a plurality of linear relieved sections extending along a length of the handles (see Figure 1). The linear relieved sections would help create a gripping surface.
	It would have been obvious to a person having ordinary skill in the art before the time of filing to modify the device of Sides to include linear relieved sections, as taught by Chen, along the length of the handle to create an uneven surface. 

Regarding claim 5:
Sides discloses that “In addition, the medial portion of the bar 30 between the weight subassemblies 40 may be provided with an etched or otherwise uneven surface, for example knurled, to provide an enhanced gripping surface for the user.” See columns 5-6, lines 65-67 and 1-2.
	However, Sides fails to disclose three linear relieved section, each partially extending along a separate  face of the hexagonal elongated length.
	Chen discloses an exerciser with two grips (20), each grip comprising a plurality of linear relieved sections extending along a length of the handles (see Figure 1). The linear relieved sections would help create a gripping surface.
	It would have been obvious to a person having ordinary skill in the art before the time of filing to modify the device of Sides to include linear relieved sections, as taught by Chen, along the length of the handle to create an uneven surface. 

Regarding claim 6:
Sides discloses that “In addition, the medial portion of the bar 30 between the weight subassemblies 40 may be provided with an etched or otherwise uneven surface, for example knurled, to provide an enhanced gripping surface for the user.” See columns 5-6, lines 65-67 and 1-2.
	However, Sides fails to disclose three linear relieved section, each partially extending along a separate non-adjoining face of the hexagonal elongated length.
	Chen discloses an exerciser with two grips (20), each grip comprising a plurality of linear relieved sections extending along a length of the handles (see Figure 1). The linear relieved sections would help create a gripping surface.
	It would have been obvious to a person having ordinary skill in the art before the time of filing to modify the device of Sides to include linear relieved sections, as taught by Chen, along the length of the handle to create an uneven surface. The relieved sections of the handle would be across the faces of the hexagonal grip, including three non-adjoining surfaces.

Response to Arguments
Applicant's arguments filed 10/16/2022 have been fully considered but they are not persuasive.
Regarding the arguments addressing Light et al (US 10,159,868), the Examiner respectfully disagrees. Light et al states in multiple areas that the cross section of the bar can be any shape and specifically states “Although generally illustrated as having a cylindrical configuration, it is contemplated that the elongated body 32 may include any suitable configuration, such as elliptical, oval,  hexagonal, or the like, and may be the same or different than the configuration of the weight support 20.” In column 6 lines 50-55. Light et al specifically discloses a barbell embodiment having at least two different cross sections. Light et al discloses the invention as claimed and does NOT teach against the invention. The Examiner notes that the prior art does not need to describe a motivation for the different embodiments of shapes of the invention. With respect to “knurling of a bar with a hexagonal cross-section” this limitation is not found in claim 1. 
Regarding the arguments addressing Sides (US 9,005,088), the Examiner respectfully disagrees. As noted in the non final rejection dated 05/10/2022, Sides has not been relied upon to teach a barbell with two different cross sections. Sides does teach that the barbell can be hexagonal (see column 1, lines 51-56). The Examiner notes that different shaped barbell grips are common in the art. Sides has been modified to have attachment ends that are circular. It does not appear that the Applicant is arguing the 103 rejection, but merely argues that Sides does not sufficiently teach a hexagonal cross section. The Examiner disagrees as the Sides specifically states that the cross section can be hexagonal and the prior art does not have to have a motivation for teaching different embodiments. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Anderson/Primary Examiner, Art Unit 3784